                    Case:19-13271-MER Doc#:5 Filed:04/22/19                                         Entered:04/22/19 19:04:17 Page1 of 3



 Debtor name    nSpire Health, Inc.
 United States Bankruptcy Court for the:                   DISTRICT OF COLORADO                                                                    D Check if this is an
 Case number (if known):                                                                                                                                amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12115

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and            Name, telephone number Nature of claim                   Indicate if claim   Amount of claim
 complete mailing address,       and email address of   {for example, trade                 is contingent,    If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code              creditor contact       debts, bank loans,                unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                        professional services,                 disputed       value of collateral or setoff to calculate unsecured claim.
                                                        and government                                        Total claim, if            Deduction for value        Unsecured claim
                                                        contracts)                                            partially secured          of collateral or setoff
 PARKWAY                         Gale Kalm                      Trade Debt                                                                                               $319,189.28
 PRODUCTS, INC
 8101 SW Frontage                sjohnson@parkwa
 Road                            yproducts.com
 Fort Collins, CO                970-593-0033
 80528
 ADP                                                            Trade Debt                                                                                               $164,506.66
 TOTALSOURCE,
 INC.                            305.630.1000
 10200 Sunset Drive
 Miami, FL 33173
 DEVA, INC.                      D. Enger                       Trade Debt                                                                                               $101,689.71
 790 Burbank Street
 Broomfield, CO                  DEnger@devainc.c
 80020                           om
                                 303-465-041 O
 GCC LONGMONT                    Diane Freeman    Trade Debt                                                                                                               $92,469.13
 HOLDINGS, LP
 e/o Sentinel                    dfreeman@sentinel
 Management Inc.                 mgmt.com
 2101 Ken Pratt                  720-204-2886
 Blvd., #101
 Longmont, CO
 80501
 AMERICAN                                                       Trade Debt                                                                                                 $59,267.62
 EXPRESS-66005
 PO Box 360001                   954.503.000
 Fort Lauderdale, FL
 33336-0001
 !CARDIAC                                                       Trade Debt                                                                                                 $50,000.00
 TECHNOLOGIES
 150 Aliens Creek                585.295. 761 O
 Road
 Rochester, NY
 14618




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                  page 1

Software Copyright (e) 1996-2018 Best Case, LLC -www.bestcase.com                                                                                              Best Case Bankruptcy
                 Case:19-13271-MER Doc#:5 Filed:04/22/19                                            Entered:04/22/19 19:04:17 Page2 of 3



 Debtor     nSpire Health, Inc.                                                                                 Case number (if known)
            Name

 Name of creditor and      Name, telephone number Nature of claim                          Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                       is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                       unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                       disputed        value of collateral or setoff to calculate unsecured claim.
                                                                                                               Total claim, if            Deduction for value        Unsecured claim
                                                                                                               partially secured          of collateral or setoff
VIATEK                Sid Payne                                      Trade Debt                                                                                             $49,523.93
811 Walnut Street
Louisville, CO 80027
                      303-664-1182
COOLEY LLP                                                           Trade Debt                                                                                             $24,828.30
1001 California
Street                415-693-2000
5th Floor
San Francisco, CA
94111-5800
FOREMOUNT             Joe Chang                                  Trade Debt                                                                                                 $21,530.80
ENTERPRISE CO.
LTD.                  kai@foremount.co
No. 17, Alley 15,     m
Lane 5, Shenan        011-886-4-2561
Street                8788
Taiwan, (R.O.C.)
Shengang Hsiang
Taichunq 42944
AIRGAS USA LLC                                                   Trade Debt                                                                                                 $17,491.05
12800 W. Little York
Rd.                   888-889-2793
Houston, TX
77041-4218
AMERICAN                                                         Trade Debt                                                                                                 $17,373.84
EXPRESS-11002
BTA                  954.503.0000
P.O. Box 650448
Dallas, TX
75265-0448
UPS PLAN 0559IY       Kandle Tate                                Trade Debt                                                                                                $14,158.84
Attention: Kandle
Tate
5020 Ivy St.         800-742-5877
Commerce City, CO
80022
Joseph G Fryberger                                               Wages                                                                                                     $14,083.00
12766 River Rock     jfryberger@nspireh
Way                  ea Ith.com
Firestone, CO 80504 303-666-5555
HIRSH PRECISION      Mike Hirsh                                  Trade Debt                                                                                                $13,943.28
PRODUCTS
6420 Odell Pl.       orders@hppi.com
Boulder, CO          303-530-3131
80301-3310
PLANTE & MORAN,                                                  Trade Debt                                                                                                $11,300.00
PLLC
8181 E. Tufts        303-740-9400
Avenue, Suite 600
Denver, CO 80237




Official form 204                                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (e) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy
                 Case:19-13271-MER Doc#:5 Filed:04/22/19                                            Entered:04/22/19 19:04:17 Page3 of 3



 Debtor     nSpire Health, Inc.                                                                                Case number (if known)
            Name

Name of creditor and              Name, telephone number Nature of claim                  Indicate if claim   Amount of claim
complete mailing address,         and email address of   (for example, trade                is contingent,    If the claim is fully unsecured, fill in only unsecured claim amount. If
including zip code                creditor contact       debts, bank loans,               unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                         professional services,                disputed       value of collateral or setoff to calculate unsecured claim.
                                                                                                              Total claim, if            Deduction for value        Unsecured claim
                                                                                                              partially secured          of collateral or setoff
PARKER                            Kathleen Leonard               Trade Debt                                                                                                $10,872.59
HANNIFIN/HARGRA
VES                               kathleen.leonard@
127 Speedway Drive                parker.com
Mooresville, NC                   704-662-3500
28117
WEIQING GU                                                       Trade Debt                                                                                                $10,519.93
Associate                        gu@math.hmc.edu
Professor, Dept. of              909.621.8929
Mathametic
Harvey Mudd
College
301 Platt Blvd.
Claremont, CA
91711
IN-X MACHINE                     Shawn Gibbs                     Trade Debt                                                                                                $10,398.40
5355 W. 59th Ave.
Arvada, CO 80003                 shawn@in-xmachi
                                 nei ne.com
                                 303-431-2659
GENERAL AIR                         Trade Debt
                                 Ben Merritt                                                                                                                               $10,132.67
SERVICE & SUPPLY
1105 Zuni St     bouldercustomerse
Denver, CO       rvice@generalair.c
80204-3338       om
                 720-359-3297
AMERICAN                            Trade Debt                                                                                                                             $10,073.97
EXPRESS-61009
P.O. Box 650448  954.503.000
Dallas, TX 75265




Official form 204                                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (e) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy
